Citation Nr: 0111093	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-01 505	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.


REPRESENTATION

Veteran represented by:	Non Commissioned Officers 
Association of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1956 to 
January 1960.  He also had a period of active service from 
May 1961 to June 1978.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a September 1998 RO decision, which denied the 
veteran's claim of service connection for a cardiovascular 
disability. 

In July 2000, the veteran submitted a claim of service 
connection for diabetes mellitus secondary to exposure to 
Agent Orange; however, this claim has not yet been addressed 
by the RO.  The RO is instructed to take appropriate action.


REMAND

This case must be remanded so that the veteran may be 
afforded a VA examination in order to determine the nature 
and etiology of any cardiovascular disabilities he may have.  
The veteran's post-service medical records indicate he has 
been diagnosed with coronary artery disease, and he has 
undergone bypass surgery.  Although treatment and a diagnosis 
of coronary artery disease are not explicitly reflected in 
the veteran's service medical, he contends that his heart 
condition started in service, but the eatrly symtoms were 
mistakenly attributed to a stomach problem.  This case 
presents issues that must be resolved on the basis of expert 
medical opinions.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The veteran has not yet undergone a VA compensation 
examination in regards to his claim of service connection for 
a cardiovascular disability.  Therefore, an examination is 
warranted to assist in resolving the medical questions 
presented in this case.

In addition VA must assure that all development has been 
completed in accordance with the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).



The law requires full compliance with all orders in this 
remand Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO should obtain and associate with the 
claims folder all relevant private and VA treatment 
records that have not already been made part of the 
claims folder.

4.  The veteran must be scheduled for a 
VA cardiology examination.  All studies 
deemed appropriate should be performed, 
and all findings should be set forth in 
detail.  The examiner must review the 
claims folder to include any possibly 
existing outstanding records and a copy 
of this remand prior to the examination.  
In the report of the examination, the 
examiner should respond specifically to 
each of the following items:




a.  The examiner should state as 
precisely as possible the diagnoses of 
all cardiovascular disabilities the 
veteran currently has.  

b.  For each identified cardiovascular 
disability, the examiner should state a 
medical opinion as to the time of onset.

c.  For each cardiovascular disability, 
the examiner should indicate whether it 
is at least as likely as not that such is 
etiologically related to any disease or 
injury the veteran had in service, 
including the veteran's "nervous 
stomach" condition, which was treated in 
March 1978.

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should identify 
specifically to which it is not feasible 
to respond.

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.




5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  The RO should review the veteran's 
claims based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied.  If the 
benefits being sought by the veteran are 
not resolved to his satisfaction, he and 
his representative should be sent a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 



Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




